Citation Nr: 1139458	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-16 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for Chiari-Frommel Syndrome/Chiari Malformation, to include as secondary to service-connected hiatal hernia.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim.

In his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  A June 2011 letter informed the Veteran that his hearing was scheduled in August 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The Board also notes that in the Veteran's substantive appeal, he specifically noted that he was only seeking entitlement to service connection for Chiari-Frommel Syndrome, and stated that he was not seeking entitlement to service connection for Chiari Malformation.  The evidence of record, however, indicates that the Veteran has only been diagnosed with Chiari Malformation, as medical information associated with the claims file states that Chiari-Frommel Syndrome is exclusive to postpartum women.  As the RO has addressed both disabilities on appeal, the Board will continue to do so in the opinion set forth below.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  Chiari Malformation was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion of a medical relationship between any such current disability and either the Veteran's military service or his service-connected hiatal hernia.

3.  The Veteran has not been diagnosed with Chiari-Frommel syndrome.


CONCLUSION OF LAW

The criteria for service connection for Chiari-Frommel Syndrome/Chiari Malformation, to include as secondary to service-connected hiatal hernia, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The November 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the October 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, as well as Social Security Administration (SSA) records.  Also of record and considered in connection with this matter are various written documents provided by the Veteran.

The Board finds that no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is warranted.  The Board notes that VA has not obtained an examination or medical nexus opinion in connection with the Veteran's claim for service connection.  While the Veteran has been diagnosed with Chiari Malformation, the claims file lacks any probative evidence that the Veteran's disability is related to his service or his service-connected hiatal hernia.  Therefore, a VA examination and opinion are not required.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Here, the Veteran also claims entitlement to service connection for Chiari-Frommel Syndrome/Chiari Malformation on a secondary basis, as due to his service-connected hiatal hernia.  Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis for the denial as noted below, any further discussion of the amendment is unnecessary.]

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for Chiari-Frommel Syndrome/Chiari Malformation must be denied.

Service treatment records are silent for any diagnosis of Chiari-Frommel Syndrome or Chiari Malformation, or any symptoms related to either disability.

Several treatment records in the claims file indicate that the Veteran first began experiencing symptoms associated with Chiari Malformation in December 1999, after being involved in a motor vehicle accident.  A November 2006 VA outpatient treatment record indicates that the Veteran reported that his symptoms began after a myelogram in 1983 during which he had a reaction to the dye.  However, as previously noted, all other records indicate that the Veteran's symptoms occurred after December 1999.

The Veteran was afforded an MRI of the head in October 2000, where it was found that he had low lying cerebellar tonsils, diagnosed as a small Chiari malformation.  Subsequent MRIs in March 2005, November 2005, and July 2006 confirmed that the Veteran had an asymptomatic Arnold-Chiari malformation type I.  Symptoms included numbness, visual impairment, headaches, fatigue, and memory problems.

On a SSA mental status examination in May 2007, the examiner noted that it appeared from the notes that the Veteran brought from VA that he also developed Chiari-Frommel syndrome, which "apparently is a metabolic/endocrine difficulty."  The Veteran's VA treatment records, however, do not indicate that he has been diagnosed with Chiari-Frommel syndrome.  Further, medical evidence associated with the claims file indicates that Chiari-Frommel syndrome "is a rare endocrine disorder that affects women who have recently given birth."

In December 2007, the Veteran saw a private physician to undergo a suboccipital craniectomy, C1 laminectomy, Durepair duraplasty, and subpial tonsil resection.  The physician noted that the Veteran's history included complaints of inability to get around and increasing fogginess of mentation, as well as generalized weakness, clumsiness, and neck and head pain.  He noted that "[t]his all began in 2000 when he was the restrained driver involved in a [motor vehicle accident]."  The Veteran's surgery was uneventful, and on follow-up appointment in January 2008, the physician noted that the Veteran's symptoms had significantly improved.

The evidence of record clearly establishes that the Veteran has a current Chiari Malformation, as reflected in March 2005, November 2005, and July 2006 MRIs confirming such a diagnosis.  Despite this diagnosis, the record simply fails to establish that the Veteran's Chiari Malformation is medically related to any incident of service, or alternatively, secondarily related to his service-connected hiatal hernia.

As indicated, service treatment records reflect no diagnosis or symptoms related to Chiari Malformation.  The first diagnosis of record occurred in October 2000.  While not a dispositive factor, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board notes that some VA outpatient records have indicated that the Veteran had a pre-existing (mostly asymptomatic) Chiari Malformation, and his symptoms worsened after his December 1999 motor vehicle accident.  There is nothing of record, however, that indicates that the Veteran's Chiari Malformation began during service.  Medical information associated with the claims file indicates that Chiari I Malformations are congenital malformations.

The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, such as his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Here, however, the Veteran has not asserted that his symptoms began in service.  Further, although the Veteran argues that he has Chiari-Frommel syndrome that was caused by medication taken for hiatal hernia, there is absolutely no evidence of record to support this assertion.  As previously noted, the evidence of record reflects that Chiari-Frommel syndrome only affects postpartum women.  Further, the Veteran has not been diagnosed with Chiari-Frommel syndrome.  With his substantive appeal, the Veteran submitted medical information from the internet regarding the causes of Chiari-Frommel syndrome.  He underlined "medications (e.g., exogenous estrogen, phenothiazines, reserpine)," indicating that he believed such information indicated that Chiari-Frommel syndrome could have been caused by his hiatal hernia medications.  The Board notes, however, that the Veteran misread the information.  The underlined section appears under a list of other women-related disorders, noting that medications may cause hypo- or hyperthyroidism.

The Board further notes that none of the medical records reflecting a diagnosis of Chiari Malformation includes any comment or opinion even suggesting that there exists a medical nexus between the Veteran's current Chiari Malformation and the Veteran's military service or his service-connected hiatal hernia, and the Veteran has not presented or identified any such existing medical opinion.

Finally, as for any direct assertions by the Veteran that there exists a diagnosis of Chiari-Frommel syndrome and/or a medical nexus between current Chiari Malformation and the Veteran's military service or his service-connected hiatal hernia, such evidence provides no basis for allowance of the claim.  As indicated above, the matter on which this claim turns (specifically, a nexus between the Veteran's current Chiari Malformation and service or a service-connected disability) is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on either medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for Chiari-Frommel Syndrome/Chiari Malformation must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim,  that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for Chiari-Frommel Syndrome/Chiari Malformation, to include as secondary to service-connected hiatal hernia, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


